DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims 
Claim(s) 1, 3, 6-11, 13 and 16-28 are pending in the application. Claim(s) 4 & 14 are canceled. Claim(s) 30-42 have been added. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims(s) 36-38 and 39-42 are rejected under 35 U.S.C. 112(b)
The term "approximate" in claim(s) 36-38 is a relative term which renders the claim indefinite.  The term "approximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised For the purposes of examining, the examiner is interpreting the range of “approximate” to be equal or less than equal to “a value of apparent power”. The claim(s) and all dependent claims thereof are rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 9-11, 19-22 and 29-42 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in further view of Hattersley (US 2012/0019316)
As Per Claim 1, Uchida discloses an apparatus [abstract] comprising:
]
a plurality of heat stations [Fig. 1B, #Ca & #Cb; as consistent with applicant’s disclosure of a heat station in the specification, “…using heat stations with components that are readily available and typically off-the-shelf (e.g., capacitors, transformers, inductors, etc.)…” (Par. 30), the examiner is interpreting the capacitor circuit coupled to the induction coil as being a heat station], each respectively coupled to one of the induction coils [Fig. 1b, #Ca & #Cb], the plurality of induction coils and heat stations positioned to provide controlled selective of magnetic nanoparticles [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter simply referred to graphite), and then heat is produced in the heating element by the eddy currents flowing through resistance component of the graphite…”; The reference clearly discloses that a magnetic flux is created, which in turns causes eddy currents to flow, in which said magnetic flux, there must exist said magnetic nanoparticles] 
a single high frequency power supply [Par. 75, “…The inductive heating device 100 includes: a rectifying and smoothing circuit 10 that is connected to a commercial power supply AC (3.phi.)…”] that powers all of the plurality of heat stations [Fig. 5, #C1 & #C2] at the same time, with a greater than non-negligible power to each of the plurality of heat stations and in a coordinated manner [Fig. 5, #C1 & #C2]; and 
a power transfer components [Fig. 5, #30a & #30b] connected to the single high frequency power supply [FIG. 5, #AC] and connected to at least one of the heat stations [Fig. 5, #C1 & #C2];
 wherein, when electrical power is applied from the single power source [Fig. 5, #AC] to the at least one of the plurality of heat stations [Fig. 5, #30b & #30b], the heat stations [Fig. 5, #C1 & #C2] 
 a magnetic field [Fig. 5, #5] is induced in the plurality of induction coils [Fig. 5, #La & #Lb] via the at least one of the heat stations [Fig. 5, #C1 & #C2] that is connected to the heat stations [Fig. 5, #30b & #30a]; 
an alternating magnetic field in the plurality of induction coils due to high mutual inductance of adjacent inductors being the driving force for energizing individual induction coil circuits [Par. 10, “…plurality of resonant inverters that supply power to a plurality of inductive heating coils, respectively, under a mutual induction environment…”]; and 
creating a distribution of magnetic field in a volume of interest via contributions from all of the plurality of induction coils and heat stations for applicants where high levels of reactive power is used; [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter simply referred to graphite), and then heat is produced in the heating element by the eddy currents flowing through resistance component of the graphite…”] 
Uchida does not disclose the induction coils are single turn coils. 
Umetsu, much like Uchida, pertains to a transverse flux induction heating device. [abstract]
Umetsu discloses a single turn coil. [Par. 90; “The lower side heating coil 28 is also a conductor coiled around the core 27 through a slot of the core 27 and is a coil (a so-called single turn) in which the number of turns is "1", similarly to the upper side heating coil 24…]
Umetsu discloses the benefits of a single turn coil in that it reduces the unevenness of a temperature distribution in the width direction of a heating target. [Par. 13]

Neither Uchida nor Umestu explicitly disclose a single high frequency power supply operating at a low radio frequency. 
Hattersley, much like Uchida and Umestu, pertains to an apparatus for driving a resonant circuit. [abstract] 
Hattersley discloses a high frequency power supply [Fig. 1, #13] operating at a low radio frequency. [Par. 6; “…a method to produce high intensity, high frequency magnetic fields at low levels of power….”] 
Hattersley discloses the benefits of the high frequency power supply operating at a low radio frequency in that it prevents large fluctuations of temperature rises that are otherwise not needed. [Par. 5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the single power source as taught by Uchida in view of the power source as taught by Hattersley to further include a single high frequency power supply operating at a low radio frequency to prevent large fluctuations of temperature rises that are otherwise not needed. [Par. 5]
As Per Claim(s) 9, Uchida discloses wherein the number of heat stations [Fig. 1B, #Ca & #Cb] corresponds with the number of induction coils [Fig. 1B, #La & #Lb].
As Per Claim(s) 10, Uchida discloses the heat stations [Fig. 1b, #Ca & #Cb] are all contained within one common container. [Fig. 1A]
As Per Claim 11, Uchida discloses a method for generating a magnetic field [abstract], comprising: 

providing a power source [Fig. 5, #AC] that powers all of the plurality of heat stations at the same time, with greater than a non-negligible power to each of the plurality of heat stations, and in a coordinated manner [Fig. 5, #Ca & #Cb]; 
connecting a heat station buss [Fig. 5, #30a & #30b] to the power source [Fig. 5, #Ac] and to at least one of the heat stations [Fig. 5, #Ca & #Cb]; 
inducing an alternating magnetic field in the plurality of induction coils due to high mutual inductance of adjacent inductors being the driving force for energizing individual induction coil circuits [Par. 10, “…plurality of resonant inverters that supply power to a plurality of inductive heating coils, respectively, under a mutual induction environment…”]; and 
creating a distribution of magnetic field in a volume of interest via contributions from all of the plurality of induction coils and heat stations for applicants where high levels of reactive power, which is approximate to a value of apparent power [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter simply referred to graphite), and then heat is produced in the heating element by the eddy currents flowing through resistance component of the graphite…”] 
Uchida does not disclose wherein each induction coil of the plurality of coils includes a single turn induction coil.
Umetsu, much like Uchida, pertains to a transverse flux induction heating device. [abstract]
Umetsu discloses a single turn coil. [Par. 90; “The lower side heating coil 28 is also a conductor coiled around the core 27 through a slot of the core 27 and is a coil (a so-called single turn) in which the number of turns is "1", similarly to the upper side heating coil 24…]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat station and induction coil as taught by Uchida in view of the teaching of coil as taught by Umestu to further include to reduce the unevenness of a temperature distribution in the width direction of a heating target. [Par. 13]
As Per Claim(s) 19, Uchida discloses wherein the number of heat stations [Fig. 1B, #Ca & #Cb] corresponds with the number of induction coils [Fig. 1B, #La & #Lb].
As Per Claim(s) 20, Uchida discloses the heat stations [Fig. 1b, #Ca & #Cb] are all contained within one common container. [Fig. 1A]
As Per Claim(s) 21 & 22, Uchida each of the plurality of heat stations includes a capacitor [Fig. 1b, #Ca & #Cb]
As Per Claim 29, Uchida discloses wherein the plurality of heat stations [Fig. 1B, #Ca & #Cb; as consistent with applicant’s disclosure of a heat station in the specification, “…using heat stations with components that are readily available and typically off-the-shelf (e.g., capacitors, transformers, inductors, etc.)…” (Par. 30), the examiner is interpreting the capacitor circuit coupled to the induction coil as being a heat station],  are positioned to provide a uniform magnetic field flux in the volume of interest to heat the magnetic nanoparticles that are positioned within the volume of interest [Par. 72; “…wherein each of the inductive heating coils La, Lb generates high-frequency magnetic flux to flow eddy currents in a common heating element (e.g., graphite) (FIG. 2), causing the heating element to generate heat...”]
As Per Claim 30, Uchida discloses all limitations of the invention except wherein the magnetic nanoparticles heat for treatment of thermal ablation or magnetic fluid hyperthermia applications.

Hattersley heating the magnetic nanoparticles for treatment of thermal ablation or magnetic fluid hyperthermia applications. [Par. 1; “…Applications of the invention include generating an alternating magnetic field to cause magnetic nanoparticles to dissipate heat, particularly for use in magnetic field hyperthermia (MFH)…] 
Hattersley discloses the benefits of the resonant circuit in that it is able to produce high intensity, high frequency magnetic fields at low levels of power to properly be used with large treatment areas. [Par. 4] Furthermore, considering the structure of Uchida reads on the claim limitations, there is no limitation/reason that Uchida could not be used to perform the function of performing thermal ablation or fluid hyperthermia. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the apparatus as taught by Uchida in view of the resonant circuit as taught by Hattersely to include wherein the magnetic nanoparticles heat for treatment of thermal ablation or magnetic fluid hyperthermia applications to expand the functionality of the apparatus to properly use such apparatus for large treatment areas. [Par. 4]
As Per Claim 31, Uchida discloses all limitations of the invention except wherein the low radio frequency is in a range of 50-400 kHz.
Hattersley, much like Uchida and Umestu, pertains to an apparatus for driving a resonant circuit. [abstract] 
Hattersley discloses wherein the low radio frequency is in a range of 50-400 kHz. [Claim 33; “…said magnetising coil is adapted to generate an alternating magnetic field with a frequency in the range of from 100 kHz to 2 MHz…”  the reference clearly discloses a range that overlaps the range recited in the claims, thus reading on the claim limitation]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the frequency as taught by Uchida in view of the frequency as taught by Hattersley to further include the low radio frequency is in a range of 50-400 kHz to prevent large fluctuations of temperature rises that are otherwise not needed. [Par. 5]
As Per Claim 32, Uchida discloses wherein the power transfer components [Fig. 1B, #30a & #30b] includes at least one of the following components: busses, adapters, cables and heat station busses. [Par. 28; “…a plurality (two) of inverters 30 (30a, 30b) as inverse conversion devices, and is configured to heat the heating element separately in two zones by the plurality of the inductive heating coils La, Lb…”]
As Per Claim 33, Uchida discloses wherein the plurality of heat stations [Fig. 1B, #Ca & #Cb; as consistent with applicant’s disclosure of a heat station in the specification, “…using heat stations with components that are readily available and typically off-the-shelf (e.g., capacitors, transformers, inductors, etc.)…” (Par. 30), the examiner is interpreting the capacitor circuit coupled to the induction coil as being a heat station],  are positioned to provide a uniform magnetic field flux in the volume of interest to heat the magnetic nanoparticles that are positioned within the volume of interest [Par. 72; “…wherein each of the inductive heating coils La, Lb generates high-frequency magnetic flux to flow eddy currents in a common heating element (e.g., graphite) (FIG. 2), causing the heating element to generate heat...”]
As Per Claim 34, Uchida discloses all limitations of the invention except further comprising heating the magnetic nanoparticles for treatment of thermal ablation or magnetic fluid hyperthermia applications.

Hattersley heating the magnetic nanoparticles for treatment of thermal ablation or magnetic fluid hyperthermia applications. [Par. 1; “…Applications of the invention include generating an alternating magnetic field to cause magnetic nanoparticles to dissipate heat, particularly for use in magnetic field hyperthermia (MFH)…] 
Hattersley discloses the benefits of the resonant circuit in that it is able to produce high intensity, high frequency magnetic fields at low levels of power to properly be used with large treatment areas. [Par. 4] Furthermore, considering the structure of Uchida reads on the claim limitations, there is no limitation/reason that Uchida could not be used to perform the function of performing thermal ablation or fluid hyperthermia. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the apparatus as taught by Uchida in view of the resonant circuit as taught by Hattersely to include heating the magnetic nanoparticles for treatment of thermal ablation or magnetic fluid hyperthermia applications to properly use such apparatus for large treatment areas. [Par. 4]
As Per Claim 35, Uchida discloses all limitations of the invention except wherein the low radio frequency is in a range of 50-400 kHz.
Hattersley, much like Uchida and Umestu, pertains to an apparatus for driving a resonant circuit. [abstract] 
Hattersley discloses wherein the low radio frequency is in a range of 50-400 kHz. [Claim 33; “…said magnetising coil is adapted to generate an alternating magnetic field with a frequency in the range of from 100 kHz to 2 MHz…”  the reference clearly discloses a range that overlaps the range recited in the claims, thus reading on the claim limitation]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the frequency as taught by Uchida in view of the frequency as taught by Hattersley to further include the low radio frequency is in a range of 50-400 kHz to prevent large fluctuations of temperature rises that are otherwise not needed. [Par. 5]
As Per Claim 36, as best understood by the examiner, Uchida discloses wherein the reactive power is approximate to a value of apparent power. [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter simply referred to graphite), and then heat is produced in the heating element by the eddy currents flowing through resistance component of the graphite…”]
As Per Claim 37, as best understood by the examiner, Uchida discloses wherein the reactive power is approximate to a value of apparent power. [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter simply referred to graphite), and then heat is produced in the heating element by the eddy currents flowing through resistance component of the graphite…”]
As Per Claim 38, as best understood by the examiner, Uchida discloses a plurality of induction coils that are magnetically coupled to one another [Fig. 1B, #La & #Lb; Par. 30, “…The mutual inductance M represents a reactive component of induced voltage which is induced in the coil La by the current I2 flowing through the inductive heating coil Lb….”]] ;

a single high frequency power supply [Par. 75, “…The inductive heating device 100 includes: a rectifying and smoothing circuit 10 that is connected to a commercial power supply AC (3.phi.)…”] that powers all of the plurality of heat stations [Fig. 5, #C1 & #C2] at the same time, with a greater than non-negligible power to each of the plurality of heat stations and in a coordinated manner [Fig. 5, #C1 & #C2]; and 
power transfer components [Fig. 5, #30a & #30b] connected to the single high frequency power supply [FIG. 5, #AC] and connected to at least one of the heat stations [Fig. 5, #C1 & #C2];
wherein, when electrical power is applied from the single power source [Fig. 5, #AC] to the at least one of the plurality of heat stations [Fig. 5, #30b & #30b], an alternating magnetic field is induced in the plurality of induction coils due to high mutual inductance of adjacent inductors being the driving force for energizing individual induction coil circuits [Fig. 1B, #La & #Lb; Par. 30, “…The mutual inductance M represents a reactive component of induced voltage which is induced in the coil La by the current I2 flowing through the inductive heating coil Lb….”], creating a distribution of magnetic field in a volume of interest [Fig. 5, #5]  via contributions from all of the plurality of induction coils [Fig. 1b, #La & #Lb] and heat stations [Fig. 1B, #Ca & #Cb] for applications where high levels of reactive power, which is approximate to a value of apparent power, is used [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter 
 Uchida does not disclose the induction coils are single turn coils. 
Umetsu, much like Uchida, pertains to a transverse flux induction heating device. [abstract]
Umetsu discloses a single turn coil. [Par. 90; “The lower side heating coil 28 is also a conductor coiled around the core 27 through a slot of the core 27 and is a coil (a so-called single turn) in which the number of turns is "1", similarly to the upper side heating coil 24…]
Umetsu discloses the benefits of a single turn coil in that it reduces the unevenness of a temperature distribution in the width direction of a heating target. [Par. 13]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat station and induction coil as taught by Uchida in view of the teaching of coil as taught by Umestu to further include to reduce the unevenness of a temperature distribution in the width direction of a heating target. [Par. 13]
As Per Claim 39, Uchida discloses wherein the plurality of induction coils [Fig. 1b, #La & #Lb]  and heat stations [Fig. 1B, #Ca & #Cb] are positioned to provide controlled, selective heating of very small magnetic bodies. [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic fluxes, which in turn cause eddy currents to flow through the heating element, for example, made of carbon graphite (hereinafter simply referred to graphite), and then heat is produced in the heating element by the eddy currents flowing through resistance component of the graphite…”]
As Per Claim 40, Uchida discloses wherein the plurality of heat stations[Fig. 1B, #Ca & #Cb]  are positioned to provide a uniform magnetic field flux in the volume of interest to heat the very small magnetic bodies that are positioned within the volume of interest. [Par. 28; “…This RTA device is configured so that the inductive heating coils La, Lb individually generate high frequency magnetic 

As Per Claim 41, Uchida discloses all limitations of the invention except wherein the very small magnetic bodies heat for treatment of thermal ablation or magnetic fluid hyperthermia applications.
Hattersley, much like Uchida and Umestu, pertains to an apparatus for driving a resonant circuit. [abstract] 
Hattersley discloses the very small magnetic bodies heat for treatment of thermal ablation or magnetic fluid hyperthermia applications. [Par. 1; “…Applications of the invention include generating an alternating magnetic field to cause magnetic nanoparticles to dissipate heat, particularly for use in magnetic field hyperthermia (MFH)…] 
Hattersley discloses the benefits of the resonant circuit in that it is able to produce high intensity, high frequency magnetic fields at low levels of power to properly be used with large treatment areas. [Par. 4] Furthermore, considering the structure of Uchida reads on the claim limitations, there is no limitation/reason that Uchida could not be used to perform the function of performing thermal ablation or fluid hyperthermia. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the apparatus as taught by Uchida in view of the resonant circuit as taught by Hattersely to include the very small magnetic bodies heat for treatment of thermal ablation or magnetic fluid hyperthermia applications to properly use such apparatus for large treatment areas. [Par. 4]
As Per Claim 42, Uchida discloses all limitations of the invention except wherein the low radio frequency is in a range of 50-400 kHz.

Hattersley discloses wherein the low radio frequency is in a range of 50-400 kHz. [Claim 33; “…said magnetising coil is adapted to generate an alternating magnetic field with a frequency in the range of from 100 kHz to 2 MHz…”  the reference clearly discloses a range that overlaps the range recited in the claims, thus reading on the claim limitation]
Hattersley discloses the benefits of the high frequency power supply operating at a low radio frequency in that it prevents large fluctuations of temperature rises that are otherwise not needed. [Par. 5] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the frequency as taught by Uchida in view of the frequency as taught by Hattersley to further include the low radio frequency is in a range of 50-400 kHz to prevent large fluctuations of temperature rises that are otherwise not needed. [Par. 5]
Claim(s) 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 4323748)) in view of Umetsu (US 2012/0312805) in further view of Anderson (US 6538239)
As Per Claim(s) 8, Uchida discloses individual heat stations [Fig. 1B, #Ca & #Cb] are connected in parallel by the heat station buss [Fig. 1b, #30a & #30b]
Uchida nor Umestu does not explicitly state at least one heat station is energized by induced voltage from an adjacent induction coil.  
Anderson, much like Uchida, pertains to a magnetic heating device comprising a plurality of electrical coils. [abstract] 
Anderson discloses at least one heat station is energized by induced voltage from an adjacent induction coil.  [Claim 1, “….A magnetic heating device comprising three electrical coils, each coil being wound around a respective magnetic yoke having a gap therein, the three yokes being arranged such 
Anderson discloses the benefits of the coils in that it produces a significant proportion of the full field, of at least 50 %. [Col. 1, 43-48] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat station and induction coil as taught by Uchida and Umestu in view of the coils as taught by Anderson to further include at least one heat station is energized by induced voltage from an adjacent induction coil to produce a significant proportion of the full field, of at least 50 %. [Col. 1, 43-48]
As Per Claim(s) 18, Uchida discloses individual heat stations [Fig. 1B, #Ca & #Cb] are connected in parallel by the heat station buss [Fig. 1b, #30a & #30b]
Uchida nor Umestu does not explicitly state at least one heat station is energized by induced voltage from an adjacent induction coil.  
Anderson, much like Uchida, pertains to a magnetic heating device comprising a plurality of electrical coils. [abstract] 
Anderson discloses at least one heat station is energized by induced voltage from an adjacent induction coil.  [Claim 1, “….A magnetic heating device comprising three electrical coils, each coil being wound around a respective magnetic yoke having a gap therein, the three yokes being arranged such that the gaps are adjacent to each other or coincident, an article to be heated being located, in use, in the gaps in the three yokes, so as to direct the magnetic field generated in each yoke by its respective coil through the article…”]
Anderson discloses the benefits of the coils in that it produces a significant proportion of the full field, of at least 50 %. [Col. 1, 43-48] 

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in further view of Loveless (US 6274857).
As Per Claim 3, Uchida and Umestu discloses all limitations of the invention except the heat station buss is electrically connected to only one of the plurality of heat stations.
Loveless, much like Uchida and Umestu, pertains to a multi-station induction heat systems (abst). 
Loveless discloses the heat station buss is electrically connected to only one of the plurality of heat stations. [Col. 8, Lines 45-49; the reference discloses that the bus bar is connected to it’s associated bottom inductor segment, which would inherently mean that it’s electrically connected to said inductor segment]
Loveless discloses the benefits of the heat station buss being electrically connected to only one of the plurality of heat stations in that it provides power to form a unitized foundational structure for the induction heat treatment system. [Col. 8, Lines 27-30] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a bus as taught by Uchida and Umestu in further view of the bus as taught by Loveless to further include the heat station buss is electrically connected to only one of the plurality of heat stations to form a unitized foundational structure for the induction heat treatment system. [Col. 8, Lines 27-30]
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 4323748) in in view of Umetsu (US 2012/0312805) in further view of Loveless (US 6274857).
As Per Claim 13, Uchida and Umestu discloses all limitations of the invention except the heat station buss is electrically connected to only one of the plurality of heat stations.
Loveless, much like Uchida and Umestu, pertains to a multi-station induction heat systems (abst). 
Loveless discloses the heat station buss is electrically connected to only one of the plurality of heat stations. [Col. 8, Lines 45-49; the reference discloses that the bus bar is connected to it’s associated bottom inductor segment, which would inherently mean that it’s electrically connected to said inductor segment]
Loveless discloses the benefits of the heat station buss being electrically connected to only one of the plurality of heat stations in that it provides power to form a unitized foundational structure for the induction heat treatment system. [Col. 8, Lines 27-30] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a bus as taught by Uchida and Umestu in further view of the bus as taught by Loveless to further include the heat station buss is electrically connected to only one of the plurality of heat stations to form a unitized foundational structure for the induction heat treatment system. [Col. 8, Lines 27-30]
Claim(s) 6 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in further view of Fishman (US 5250777) 
As Per Claim(s) 6, Uchida and Umestu discloses all limitations of the invention except each of the plurality of heat stations has the same value of capacitance.
Fishman, much like Uchida and Umestu , pertains to a method and apparatus for variable phase induction heating [abstract] by a magnetic field. [Col. 6, Lines 40-45] 
Fishman discloses the benefits of the plurality of heat stations having the same value of capacitance in that a square wave is produced at the desired frequency. [Col. 6, Lines 20-22] 

As Per Claim(s) 16, Uchida and Umestu discloses all limitations of the invention except each of the plurality of heat stations has the same value of capacitance.
Fishman, much like Uchida and Umestu, pertains to a method and apparatus for variable phase induction heating [abstract] by a magnetic field. [Col. 6, Lines 40-45] 
Fishman discloses the benefits of the plurality of heat stations having the same value of capacitance in that a square wave is produced at the desired frequency. [Col. 6, Lines 20-22] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of a heat stations as taught by Uchida and Umestu in view of the heat stations as taught by Fishman to further include each of the plurality of heat stations has substantially the same value of capacitance to produce a square wave at a desired frequency. [Col. 6, Lines 20-22]
Claim(s) 7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in further view of Otake (US 2008/0297154)
As Per Claim(s) 7, Uchida and Umestu discloses all limitations of the invention except at least one of the plurality of heat stations has a different capacitance than at least another of the plurality of heat stations.
Otake, much like Uchida and Umestu, pertains to a magnetic field coil apparatus in which an RF coil is provided to irradiate a RF magnetic field. [abstract] 
Otake discloses at least one of the plurality of heat stations [Fig. 3, #42 & #43] has a different capacitance than at least another of the plurality of heat stations. [Par. 49]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heating stations as taught by Uchida and Umestu in further view of the heat stations as taught by Otake to further include at least one of the plurality of heat stations has a substantially different capacitance than at least another of the plurality of heat stations to ensure that the RF loss of the inductors and the capacitors constituting the respective circuits become low. [Par. 60, Lines 5-6] 
As Per Claim(s) 17, Uchida and Umestu discloses all limitations of the invention except at least one of the plurality of heat stations has a different capacitance than at least another of the plurality of heat stations.
Otake, much like Uchida and Umestu, pertains to a magnetic field coil apparatus in which an RF coil is provided to irradiate a RF magnetic field. [abstract] 
Otake discloses at least one of the plurality of heat stations [Fig. 3, #42 & #43] has a different capacitance than at least another of the plurality of heat stations. [Par. 49]
Otake discloses the benefits of the capacitance being substantially different in that the RF loss of the inductors and the capacitors constituting the respective circuits become low. [Par. 60, Lines 5-6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the heating stations as taught by Uchida and Umestu in further view of the heat stations as taught by Otake to further include at least one of the plurality of heat stations has a substantially different capacitance than at least another of the plurality of heat stations to ensure that the RF loss of the inductors and the capacitors constituting the respective circuits become low. [Par. 60, Lines 5-6] 
Claim(s) 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in view of Kim (US 2008/0052059)
As Per Claim 23, Uchida and Umestu discloses all limitations of the invention except wherein reactive power is at least several MVAR. 
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses wherein reactive power is at least several MVAR. [Col. 3, Lines 39-43] 
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the power supply as taught by Uchida and Umestu in view of the power as taught by Kim to further include the reactive power is at least several MVAR to supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] [Col. 3, Lines 40-46]
As Per Claim 24, Uchida and Umestu discloses all limitations of the invention except wherein the reactive power is 20 MVAR.
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses wherein the reactive power is 20 MVAR. [Par. 107, “…a bus terminal voltage (V.sub.t) of 22.792 kV (1.036 Per Unit) and a maximum reactive power limit (Q.sub.OEL) of 248.0 Mvar are obtained…”; Although Strebel does not explicitly disclose 20 MVAR, 35 MVAR would encompass values including 20 MVAR refer to MPEP 2131.03)] 
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the power supply as taught by Uchida and Umestu in view of the power as taught by Strebel to further include wherein the reactive power is 20 MVAR provide more control over the rectifier. [Col. 3, Lines 40-46]
As Per Claim 25, Uchida and Umestu disclose all limitations of the invention except wherein the reactive power is 5 MVAR in each of the plurality of power stations.
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses the reactive power is 5 MVAR in the power station. [Par. 107, “…a bus terminal voltage (V.sub.t) of 22.792 kV (1.036 Per Unit) and a maximum reactive power limit (Q.sub.OEL) of 248.0 Mvar are obtained…”]
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in that art to modify the teachings of the power station as taught by Uchida and Umestu in view of the power station as taught by Kim to further include wherein the reactive power is 5 MVAR in each of the plurality of power stations to supply a maximum reactive power or minimum reactive power to a power system. [Par. 27]
Claim(s) 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (US 2015/0289321) in view of Umetsu (US 2012/0312805) in view of Kim (US 2008/0052059)
As Per Claim 26, Uchida and Umestu discloses all limitations of the invention except wherein reactive power is at least several MVAR. 
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses wherein reactive power is at least several MVAR. [Col. 3, Lines 39-43] 
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the power supply as taught by Uchida and Umestu in view of the power as taught by Kim to further include the 
As Per Claim 27, Uchida and Umestu discloses all limitations of the invention except wherein the reactive power is 20 MVAR.
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses wherein the reactive power is 20 MVAR. [Par. 107, “…a bus terminal voltage (V.sub.t) of 22.792 kV (1.036 Per Unit) and a maximum reactive power limit (Q.sub.OEL) of 248.0 Mvar are obtained…”; Although Strebel does not explicitly disclose 20 MVAR, 35 MVAR would encompass values including 20 MVAR refer to MPEP 2131.03)] 
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the power supply as taught by Uchida and Umestu in view of the power as taught by Strebel to further include wherein the reactive power is 20 MVAR provide more control over the rectifier. [Col. 3, Lines 40-46]
As Per Claim 28, Uchida and Umestu disclose all limitations of the invention except wherein the reactive power is 5 MVAR in each of the plurality of power stations.
Kim, much like Uchida and Umestu, pertains to a method for monitoring a generator reactive power limit machine. [abstract] 
Kim discloses the reactive power is 5 MVAR in the power station. [Par. 107, “…a bus terminal voltage (V.sub.t) of 22.792 kV (1.036 Per Unit) and a maximum reactive power limit (Q.sub.OEL) of 248.0 Mvar are obtained…”]
Kim discloses the benefits of the power station in that it can supply a maximum reactive power or minimum reactive power to a power system. [Par. 27] 



Response to Arguments
Applicant's arguments filed 06/25/2021 have been fully considered. The claim(s) as amended have facilitated a new ground(s) of rejection(s) for the reason(s) stated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHM can be reached on 572-272=5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726